UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            MULLIGAN, FEBBO, and WOLFE
                               Appellate Military Judges

                         UNITED STATES, Appellee
                                      v.
               Chief Warrant Officer Two JAMES D. BRAGG, JR.
                        United States Army, Appellant

                                   ARMY 20150017

             Headquarters, 82d Airborne Division (rear) (provisional)
              Christopher T. Fredrikson, Military Judge (arraignment)
                     Deidra J. Fleming, Military Judge (trial)
Lieutenant Colonel Dean Whitford, Staff Judge Advocate (pretrial and recommendation)
     Lieutenant Colonel Susan K. McConnel, Staff Judge Advocate (addendum)


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Payum Doroodian, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Cormac M. Smith, JA; Captain Cassandra M. Resposo, JA (on brief).


                                 28 September 2016
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

      A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, one specification each of maltreatment, sexual assault, assault
consummated by a battery, indecent language, fraternization, and soliciting another
to engage in prostitution in violation of Articles 93, 120, 128, and 134, Uniform
Code of Military Justice, 10 U.S.C. §§ 893, 920, 920(c) (2012) [hereinafter UCMJ].
The military judge sentenced appellant to a dismissal and confinement for twenty
months. The convening authority approved the sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one allegation of error which merits tangential discussion and relief. 1

1
 We have also reviewed the matters personally raised by appellant pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and they are without merit.
BRAGG—ARMY 20150017

        Appellant asks this court to provide appropriate relief to remedy the dilatory
post-trial processing of his case. Appellant’s trial defense counsel made a demand
for speedy post-trial processing in appellant’s matters submitted pursuant to Rules
For Courts-Martial 1105 and 1106 (Post-Trial Matters). The staff judge advocate
(SJA) agreed with this allegation of legal error in her addendum and recommended a
one-month reduction of the sentence to confinement as a cure. The convening
authority approved the recommendation of the SJA on the same day as he signed the
initial action. However, the initial action signed by the convening authority
nonetheless purported to approve the full sentence as adjudged. We conclude that
the convening authority intended to reduce appellant’s sentence to confinement by
one month and grant relief in our decretal paragraph.

                             LAW AND DISCUSSION

       Here, the action failed to effectuate the convening authority’s clear intent.
See United States v. Hill, 27 M.J. 293, 296 (C.M.A. 1988) (ordinarily an erroneous
action requires remand to the convening authority for a new action). However, it is
clear the convening authority agreed with the recommendation of the SJA and
intended to reduce appellant’s confinement by one month. Accordingly, we will
grant the relief the SJA recommended and the convening authority approved, but was
omitted in the initial action. Our resolution of this issue moots appellant’s assigned
error. Notably, the SJA’s addendum recommended certain actions regarding
forfeiture of pay and allowances. These recommendations concerning the forfeiture
of pay and allowances were incorporated into the initial action. We need not
speculate about “what the convening authority might have done absent a procedural
error.” United States v. Washington, 45 M.J. 497, 499 (C.A.A.F. 1999).

                                   CONCLUSION

      Upon consideration of the entire record, the findings of guilty are
AFFIRMED. We affirm only so much of the sentence as provides for a dismissal
and confinement for nineteen months. All rights, privileges, and property, of which
appellant has been deprived by virtue of this decision setting aside portions of the
sentence, are ordered restored. See UCMJ arts. 58a(b), 58b(c), and 75(a).

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.   H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court



                                          2